Citation Nr: 0937954	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  05-14 082A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for polycythemia vera.

2.  Entitlement to service connection for cirrhosis of the 
liver.

3.  Entitlement to service connection for an enlarged spleen.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, and a May 2006 rating decision by 
the RO in Roanoke, Virginia.  

The Board previously adjudicated the Veteran's claim in 
August 2007.  The Veteran's claim for service connection for 
the three issues listed on appeal was denied.  The issue of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD) was remanded for additional development.  

The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The Veteran's attorney and VA's General Counsel filed a Joint 
Motion requesting that the Court vacate the Board's decision.  
The Joint Motion also requested that the Court remand the 
case to the Board for further development and re-adjudication 
in accordance with the directives of the October 2007 Joint 
Motion.  

The Court granted the Joint Motion for remand in January 2008 
and returned the case to the Board.

The Board notes that the Veteran was granted service 
connection for PTSD by way of a rating decision dated in 
August 2009.  Although the one-year period to submit a notice 
of disagreement with the rating action has not yet expired, 
there is no indication in the claims folder that the Veteran 
has expressed any disagreement with the August 20095 action 
that granted service connection.  See Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement 
(NOD) regarding disability compensation level separate from 
prior NOD regarding issue of service connection).  The Board 
is aware that the rating decision was issued in proximity to 
the Veteran's death; however, no disagreement had been 
received prior to his death.  Consequently, the Board does 
not have jurisdiction to address any downstream element 
associated with the now service-connected PTSD.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 
1965 to May 1967.

2.  In September 2009 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Roanoke, 
Virginia, that the Veteran died in August 2009.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of his claims at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board received notice of the Veteran's death in September 
2009.  The Veteran died in August 2009.  

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the Veteran's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  


ORDER

The appeal is dismissed.



		
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


